ACCEPTED
                                                                                      03-14-00735-CV
                                                                                              4460477
                                                                             THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                  3/11/2015 2:57:58 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK


                            NO. 03-14-00735-CV
                                                                    FILED IN
                      In the Third Court of Appeals          3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                              Austin, Texas                  3/11/2015 2:57:58 PM
                                                               JEFFREY D. KYLE
                                                                     Clerk
                       ENTERGY TEXAS, INC., ET AL.,
                             APPELLANTS

                                       V.

             PUBLIC UTILITY COMMISSION OF TEXAS, ET AL.,
                             APPELLEES.

          UNOPPOSED SECOND JOINT MOTION FOR EXTENSION
               OF TIME TO FILE APPELLANTS’ BRIEFS

TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants, the Public Utility Commission of Texas, Entergy Texas,

Inc., and the Office of Public Utility Counsel, file this joint motion for

extension of time to file their appellants’ briefs in the above-referenced

case. In support of the motion, Appellants show as follows:

1.    Appellants’ briefs are due on March 13, 2015.

2.    Appellants seek an eighteen day extension of time, to March 31, 2015.

3.    Appellants are not seeking to extend the deadline for filing their

briefs merely for delay, but so that justice may be served and to prepare

briefs that will better aid the Court in its decision.

•     In preparing the Appellant’s brief, it has become apparent that


                                        1
      counsel for the Public Utility Commission of Texas (Commission)

      needs to confer with its client, and that communication can only take

      place during the executive session of the Commission’s next public

      meeting. That meeting is scheduled for March 26, 2015, after the

      date the briefs are currently due. To allow counsel to meet with the

      Commission and then complete drafting after the meeting, the

      Commission asks for an extension until March 31, 2015.

•     Counsel for Entergy Texas, Inc. and the Office of Public Utility

      Counsel join in this motion to maintain a single due date for response

      briefs and to avoid the need for each appellee to file multiple briefs in

      response to appellants’ briefs filed on different dates.

4.    The Court has allowed one 30-day extension for filing this brief, from

February 11, 2015 to March 13, 2015.

5.    The appellants in this case are also the appellees in this case.

Appellants have also conferred with counsel for the other interested parties

in this case: Cities of Anahuac, et al.; State Agencies; and Texas Industrial

Electric Consumers. None oppose the extension.

      Appellants ask the Court to extend the time to file appellants’ briefs

for eighteen days, to March 31, 2015, and further seek any other relief to

which they may show themselves justly entitled.


                                       2
Respectfully submitted,

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

JAMES E. DAVIS
Deputy Attorney General for Civil Litigation

JON NIERMANN
Division Chief
Environmental Protection Division

 /s/Elizabeth R. B. Sterling
Elizabeth R. B. Sterling
Assistant Attorney General
Texas State Bar No. 19171100
elizabeth.sterling@texasattorneygeneral.gov

Environmental Protection Division
Office of the Attorney General
P.O. Box 12548, MC-066
Austin, Texas 78711-2548
512.463.2012
512.457.4616 (fax)

COUNSEL FOR PUBLIC UTILITY
COMMISSION OF TEXAS




      3
                              /s/ Marnie A. McCormick
                              Marnie A. McCormick
                              State Bar No. 00794264
                              mmccormick@dwmrlaw.com
                              DUGGINS WREN MANN & ROMERO,
                              LLP
                              P. O. Box 1149
                              Austin, Texas 78767-1149
                              512.744.9300
                              512.744.9399 (fax)
                              ATTORNEYS FOR APPELLANT
                              ENTERGY TEXAS, INC.


                              /s/ Sara J. Ferris
                              Tonya Baer
                              Public Counsel
                              State Bar No. 24026771
                              Sara J. Ferris
                              Senior Assistant Public Counsel
                              State Bar No. 50511915
                              sara.ferris@opuc.texas.gov
                              1701 N. Congress Ave., Ste. 9-180
                              P.O. Box 12397, Capitol Station
                              Austin, Texas 78711-2397
                              512.936.7500
                              512.936.7525 (fax)
                              ATTORNEYS FOR OFFICE OF PUBLIC
                              UTILITY COUNSEL



                       Certificate of Conference

      I certify that I have conferred with counsel representing Texas
Industrial Energy Consumers, State Agencies, and Cities of Anahuac, et al.,
and they do not oppose this motion.

                                   /s/ Elizabeth R. B. Sterling
                                   Elizabeth R. B. Sterling

                                     4
                          Certificate of Service

       The undersigned counsel certifies that the foregoing document was
electronically filed with the Clerk of the Court using the electronic case
filing system of the Court, and that a true and correct copy was served on
the following lead counsel for all parties via electronic service on the 11th
day of March, 2015:

Marnie A. McCormick
Duggins, Wren, Mann & Romero, LLP
P. O. Box 1149
Austin, Texas 78767-1149
512.744.9300
512.744.9399 (fax)
mmccormick@dwmrlaw.com
Counsel for Appellant Entergy Texas, Inc.

Sara Ferris
Office of Public Utility Counsel
1701 N. Congress Ave., Ste. 9-180
P. O. Box 12397
Austin TX 78711-2397
512.936.7500
512.936.7520 (fax)
sara.ferris@opuc.texas.gov
Counsel for Intervenor Office of Public Utility Counsel

Daniel J. Lawton
The Lawton Law Firm, P.C.
12600 Hill Country Blvd, Ste. R275
Austin, TX 78738
512.322.0019
855.298.7978 (fax)
dlawton@ecpi.com
Counsel for Appellants Cities of Anahuac, et al.:




                                       5
Rex VanMiddlesworth
Thompson & Knight LLP
98 San Jacinto Blvd., Ste. 1900
Austin, Texas 78701
512.469.6100
512.469.6180 (fax)
rex.vanm@tklaw.com
Counsel for Intervenor Texas Industrial Energy Consumers

Katherine H. Farrell
Administrative Law Division
Office of the Attorney General
P. O. Box 12548
Austin TX 78711-2548
512.475.4237
512.320.0167 (fax)
Katherine.Farrell@texasattorneygeneral.gov
Counsel for Intervenor State Agencies




                                   6